Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office is made Final. Claims 1-15 are pending.

Status of Claims 
Applicant’s amendment date 06/03/2022, amending claim 1-10, and 13-15.

Response to Amendment
The previously pending rejection under 35 USC 101, will be maintained. The 101 rejection is updated in light of the amendments. 
The previously pending claim interpretation is withdrawn. 

Response to Arguments
Applicant’s argument received 06/03/2022 have been fully considered, but they are not persuasive, moreover, any new grounds of rejection have been necessitated by applicant’s amendments to the claims. 


Response to Arguments under 35 USC 103:
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Arguments under 35 USC 101:
Applicant’s amendments and/or arguments, with respect to the 35 USC 101 rejection as set forth in the Office Action 03/07/2022 have been fully considered and are not persuasive. Initially, the Examiner notes that applicant did not present any argument against the rejection under 35 USC 101. However, the Examiner has considered the amendments in an effort to expedite prosecution of the application. As such the rejection under 35 USC 101 is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “preferentially passed” in claims 1, and 14-15 is a relative term which renders the claim indefinite. The term “preferentially passed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of examination “preferentially passed” is interpreted as predicting the demand with higher accuracy. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are directed towards a processing apparatus, claim 14 is directed towards a method, and claim 15 is directed towards a non-transitory computer-readable medium, which are among the statutory categories of invention. 
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-15 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 

Independent Claims 1, and 14-15, the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations:  An information processing method performed, the method comprising: predicting demand data for each prediction target space of a vehicle that transports  passengers by predicting the demand data for each prediction target space; learning whether to combine or divide the prediction target space based on prediction accuracy; and setting a traveling route of the vehicle based on the demand data of each prediction target space predicted, wherein the traveling route is set so that a space in which a demand is predicted to be great is preferentially passed.

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1, and 14-15 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A. the claims are directed to acquire demand data for each target space and predict the demand data for each target space which covers concepts performed in the human mind (including an observation, evaluation, judgment, opinion) under mental processes. Also, The claims are directed to combine or divide the prediction target transportation space. which is commercial or legal interactions (including agreements in the form of contract; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and managing personal behavior or relationships or interactions between people under “certain methods of organizing human activity” grouping of abstract idea. Accordingly, the claims recite an abstract idea. 

Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “device”, “processor”, “model”, “computer” and “a non-transitory”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

As a result, examiner asserts that claims 2-13 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, and 14-15 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, and 14-15 includes various elements that are not directed to the abstract idea. These elements include “device”, “processor”, “model”, “computer” and “a non-transitory” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. All of these additional elements are significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general purpose computer. 

In addition, ¶ [0114-0115] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Dependent claims 2-13 are not directed to any additional abstract idea and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims which are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a mental processes and a method of organizing human activity. In addition, no additional elements are integrated to into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouping into a mental processes and a method of organizing human activity. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2018/0032928 (hereinafter Li) in view of Dong et al. US 2018/0197071 (hereinafter Dong).
Regarding Claim 1: 
[Claim 1] An information processing apparatus comprising: 
at least one circuit configured to: predict demand data for each prediction target space of vehicle that transports passengers by using a prediction model for predicting the demand data for each prediction target space; (See Li Fig. 4 [0077], “predictive supply and demand density information”. Li [0079], “prediction models and/or machine learning methods. The prediction model may be qualitative or quantitative …. Continuously optimized using one or more machine learning …. Learning vector quantization”. Li [0102], “the prediction model calculation unit 577 …. a prediction of the number of future orders, a prediction of the number of users, a prediction of supply and demand densities, a prediction of order densities”. Li [0122], “the calculation of the expected demand amount may be based on historical characteristics, a real-time characteristic. The expected demand amount may be predicted by a random forest method”. Also, see [0124]) 
determine whether to combine or divide the prediction target space [[based on prediction accuracy of the prediction model; and set a travelling route of the vehicle based on the demand data of each prediction target space predicted by the prediction model, wherein the travelling route is set so that a space in which a demand is predicted to be great is preferentially passed]]  (Li [0151], “the regions may be merged according to different characteristics parameters (e.g., number of order, the number of users, supply and demand characteristics information, etc.). the merging may be merging one or more sub-regions into a larger sub-region, or dividing a sub-region into one or more different regions”.) but, specifically fails to disclose combine or divide the prediction target space based on prediction accuracy of the prediction model; and set a travelling route of the vehicle based on the demand data of each prediction target space predicted by the prediction model, wherein the travelling route is set so that a space in which a demand is predicted to be great is preferentially passed
However, Dong teaches the following limitation: 
combine or divide the prediction target space based on prediction accuracy of the prediction model; and set a travelling route of the vehicle based on the demand data of each prediction target space predicted by the prediction model, wherein the travelling route is set so that a space in which a demand is predicted to be great is preferentially passed   (Dong [0036], “forecasting transit demand has been performed as a long-term prediction …. Short-term travel demand prediction, with higher accuracy and specificity (with respect to both, time and location) …. Trip generation (the number of trips to be made) …. Density of development all can generally contribute to how much travel flows from or to a specific zone within the region … a travel mode choice for the trips (how the trips will be divided among the available modes of travel) … determine and use existing traffic patterns to predict requests for rides from a zone within the geographic region, at a specific time slot, and further direct the transport one or more vehicles to the zone to meet requests for rides during a specific time slot”. Dong [0051], “the geographic data repository includes maps, distance, travel routes, and other such information for the geographic region”. Also, see [0042], [0049])  
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Li, to include the feature of prediction model, as taught by Dong, in order to combine or divide the prediction target space based on prediction accuracy of the prediction model (Dong [0036]) and determining a travel route for the vehicle based on the demand (Dong [0051]). Also, it will improve the accuracy of the prediction model when determining to combine or device the prediction target space. 
Regarding Claim 2: 
[Claim 2] Li in view of Dong disclose the information processing device according to claim 1, 
Li further teach wherein the at least one circuit is further configured to determine the prediction target space with the prediction accuracy lower than a first threshold as a combination target.  (Li [0143], “the condition that the prediction value of supply and demand is greater than the preset threshold of short supply may be denoted as”. Li [0145], “the supply and demand adjustment strategy assessment sub-unit 5791 may compare the prediction value of supply and demand with a preset threshold of oversupply. If the prediction value of supply and demand is less or more, the system will initiate the preset scheduling strategy”.) 
Regarding Claim 3: 
[Claim 3] Li in view of Dong disclose the information processing device according to claim 2, 
Li further teach wherein the at least one circuit is further configured to combine the prediction target spaces of the combination targets.  (Li [0151], “the regions may be merged according to different characteristics parameters (e.g., number of order, the number of users, supply and demand characteristics information, etc.). the merging may be merging one or more sub-regions into a larger sub-region, or dividing a sub-region into one or more different regions”.)
Regarding Claim 4: 
[Claim 4] Li in view of Dong disclose the information processing device according to claim 2, 
Li further teach wherein the at least one circuit is further configured to combine the prediction target space of the combination target with another prediction target space that has an attribute corresponding to an attribute of the prediction target space of the combination target.  (Li [0117], “Fig. 7-C, region division may be performed according to one or more specific rules (e.g., administrative region, geographic information, etc.) …. Locations with average altitude located in specific thresholds may be divided into a sub-region”.) 



    PNG
    media_image1.png
    668
    1318
    media_image1.png
    Greyscale

Regarding Claim 5: 
[Claim 5] Li in view of Dong disclose the information processing device according to claim 2, 
Li further teach wherein the at least one circuit is further configured to combine the prediction target space of the combination target with another prediction target space adjacent to the prediction target space of the combination target.  (Li [0118], “the region may be divided according to an order density per unit area at a specific period”. Li [0167], “a certain number of the hotspot regions may merged into a new hotspot region of the orders and a certain number of the hotspot regions of the users may be merged into a new hotspot region of the users …. Adjacent regions may be merged into a new hotspot region of the orders and/ or the users”. Also, see [0289])
Regarding Claim 7: 
[Claim 7] Li in view of Dong disclose the information processing device according to claim 1, 
Li further teach wherein the determination unit determines the prediction target space in which the number of pieces of demand data satisfies a predetermined reference.  (Li [0142-0145], “The supply and demand adjustment strategy assessment sub-unit 5791 may compare the prediction value of supply and demand with a preset threshold of short supply. If the prediction value of supply and demand is greater than the preset threshold of short supply, the process may proceed to step 1109 and may initiate a preset scheduling strategy for a short supply situation. If the prediction value of supply and demand is less than the preset threshold of short supply, the process may proceed to step 1107 and may implement a further assessment”. Li [0151], “the regions may be merged according to different characteristic parameters (e.g., the number of orders, the number of users, supply and demand characteristic information, etc.). the merging may be merging one or more sub-regions into a larger sub-region, or dividing a sub-region into one or more different sub-regions”.)
Regarding Claim 8: 
[Claim 8] Li in view of Dong disclose the information processing device according to claim 1, 
Li further teach wherein the at least one circuit is further configured to determine division or non-division in accordance with an attribute of the prediction target space.  Li [0151], “the regions may be merged according to different characteristic parameters (e.g., the number of orders, the number of users, supply and demand characteristic information, etc.). the merging may be merging one or more sub-regions into a larger sub-region, or dividing a sub-region into one or more different sub-regions”.)
Regarding Claim 9: 
[Claim 9] Li in view of Dong disclose the information processing device according to claim 1, 
Li further teach wherein the 31SYP328309WO01at least one circuit is further configured to re-determine combination or division of the prediction target space over time.   (Li [0114], “based on a result of the former division, regions may be merged or re-divided according to some conditions. The results of the divisions may be dynamically adjusted according to an actual demand in practice”. Li [0151], “the regions may be merged according to different characteristics parameters (e.g., number of order, the number of users, supply and demand characteristics information, etc.). the merging may be merging one or more sub-regions into a larger sub-region, or dividing a sub-region into one or more different regions”. Li [0079], “continuously optimized using one or more machine learning”. Li [0204], “new solutions may be calculated by the crossover method continually”.) 
Regarding Claim 10: 
[Claim 10] Li in view of Dong disclose the information processing device according to claim 1, 
Li further teach wherein the at least one circuit is further configured to re-determine combination or division of the prediction target space with a change in an attribute of the prediction target space.  (Li [0114], “based on a result of the former division, regions may be merged or re-divided according to some conditions. The results of the divisions may be dynamically adjusted according to an actual demand in practice”. Li [0151], “the regions may be merged according to different characteristics parameters (e.g., number of order, the number of users, supply and demand characteristics information, etc.). the merging may be merging one or more sub-regions into a larger sub-region, or dividing a sub-region into one or more different regions”. Li [0079], “continuously optimized using one or more machine learning”. Li [0204], “new solutions may be calculated by the crossover method continually”.)
 


Regarding Claim 12: 
[Claim 12] Li in view of Dong disclose the information processing device according to claim 1, 
Li further teach wherein the prediction target space is set based on map information.  (Li [0063-0064], “the information source 160 may include a municipal service system containing map information and city service information …. A map software or application”. Also, see [0083], [0088], and [0115])  
Regarding Claim 13: 
[Claim 13] Li in view of Dong disclose the information processing device according to claim 1, 
Li further teach wherein the (Li [0110], “the real-time characteristics may include but are not limited to the number of demanded vehicles, a change to the number of demanded vehicles relation to a regions specific division”. Also, see [0084], [0114], [0121]) the demand data includes data regarding a demand amount of the passengers.  (Li [0084], “the order request information of the passenger may include but is not limited to ….. the number of passengers”. Also, see [0088], [0270], and [0294]) 
Regarding Claim 14-15: 
Claims 14-15 are the method/computer claims corresponding to the device claim 1 rejected above. Therefore, Claim 14-15 are rejected under the same rational as claim 1. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2018/0032928 (hereinafter Li) in view of Dong et al. US 2018/0197071 (hereinafter Dong) in view of Suzuki Ryohei Wo 2018/154958 (hereinafter Ryohei). 
Regarding Claim 6: 
[Claim 6] Li in view of Dong disclose the information processing device according to claim 1, 
Li further teach wherein the at least one circuit is further configured to determine the prediction target space with the prediction [[accuracy higher than a second threshold]] as a division target.  (Li [0142-0145], “The supply and demand adjustment strategy assessment sub-unit 5791 may compare the prediction value of supply and demand with a preset threshold of short supply. If the prediction value of supply and demand is greater than the preset threshold of short supply, the process may proceed to step 1109 and may initiate a preset scheduling strategy for a short supply situation. If the prediction value of supply and demand is less than the preset threshold of short supply, the process may proceed to step 1107 and may implement a further assessment”. Li [0151], “the regions may be merged according to different characteristic parameters (e.g., the number of orders, the number of users, supply and demand characteristic information, etc.). the merging may be merging one or more sub-regions into a larger sub-region, or dividing a sub-region into one or more different sub-regions”.) but specifically fails to disclose prediction accuracy higher than a second threshold as a division target

However, Ryohei teaches the following limitation: 
prediction accuracy higher than a second threshold as a division target  (pages 5-, “the first condition is event population > event determine threshold … the variation threshold is satisfied. See pages 8-9, “for the prediction model for each cluster generated by the prediction model generation unit 11, the prediction accuracy is verified from information used for generating the prediction model, and only the prediction model that can be predicted with sufficient accuracy is used from the demand prediction”.) 
	It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Li, to include the feature of prediction model, as taught by Ryohei, in order to combine or divide the prediction target space based on prediction accuracy of the prediction model (Ryohei page 8). Also, it will improve the accuracy of the prediction model when determining to combine or device the prediction target space. 

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US 2018/0032928 (hereinafter Li) in view of Dong et al. US 2018/0197071 (hereinafter Dong) in view of Suzuki Ryohei Wo 2018/154958 (hereinafter Ryohei). Further, in view of Kusuno Yoshihiro JP 2017-43161 (hereinafter Yoshihiro). 
Regarding Claim 11: 
[Claim 11] Li in view of Dong disclose the information processing device according to claim 1, 
Li further teach wherein the prediction target space is defined with positional information in [[horizontal directions and positional information in a height direction]].  (Li [0085], “the sent demand information may also include one or more latitude coordinates and/or longitude coordinates of the geographic location”. Li [0094], “latitude-longitude information”. Also, see [0183]) but, specifically fails to disclose horizontal directions and positional information in a height direction
However, Yoshihiro teaches the following limitation: 
wherein the prediction target space is defined with positional information in horizontal directions and positional information in a height direction. (Yoshihiro page 3, “upper region M1 represents the relationship between the predicted drop position and range in the height direction, and the lower region M2 in FIG. 3 represents the relationship between the predicted drop position and range in the plane. three-dimensional display is performed using X and Y coordinates in the plane direction and Z coordinates in the height direction)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Li, to include the feature of directions feature, as taught by Yoshihiro, in order to define the positional information in horizontal directions and positional information in a height direction (Yoshihiro page 3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        
/CRYSTOL STEWART/Primary Examiner, Art Unit 3624